Citation Nr: 1447021	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1980, with additional service in the Army Reserve from May 1980 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2014, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  In May 2014, the Veteran submitted additional evidence directly to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issue on appeal is decided.   Initially, the Board notes that the Veteran submitted additional pertinent evidence in May 2014 without a waiver of initial RO consideration.  The Board cannot consider additional evidence without first remanding the case to the AOJ for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Active military service includes (1) active duty (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA. Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2013).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2014); 38 C.F.R. § 3.6(d) (2013).  Annual training is an example of active duty for training, while weekend drills are inactive duty training.

The Veteran asserts that he has a left knee injury as a result of his active service, which occurred when the Veteran was on active duty for training (ACDUTRA) with the Army Reserve.

The Veteran's service medical records (SMRs) show that he injured his left knee and/or left leg on several occasions.  On May 6, 1980, while still in active service, the Veteran was treated for a patellar laceration of the left knee.  On May 30, 1986, the Veteran was treated for a left knee injury which manifested in a swollen and bruised knee.  The Veteran was diagnosed with a possible torn left knee ligament.  On April 7, 1988, the Veteran was treated for a left knee injury resulting from jumping into a sandpit while carrying heavy equipment.  On June 1, 1988, the Veteran injured his leg "from knee to just above the ankle" falling into a hole during ACDUTRA.  The attending physician noted that this was a re-injury of a preexisting condition of muscle strain in the left lower leg.  On June 6, 1988, the Veteran was seen again for a left leg re-injury which occurred on guard duty, and was diagnosed with muscle sprain.  (It is unclear from the record if this was a new re-injury, or another visit for the June 1, 1988 left leg injury.)                                

The Veteran's private treatment records from June 2006 to March 2014 show complaints of and treatment for bilateral knee issues. 

A January 2011 VA examination diagnosed the Veteran with chondromalacia patella of the left knee.  The examiner opined that the Veteran's current left knee complaints were not related to, or caused by, the Veteran's active duty service or by the April or June 1988 injury.  The examiner stated that the Veteran had a normal medical examination in November 1990 and had no complaints of any knee problems.  The examiner also noted that the June 1988 injury was actually a left leg or a left ankle, not a left knee, injury.  The examiner also underlined that the Veteran did not receive treatment for any left knee problems until many years after.   

In April 2014, the Veteran testified that he was unable to finish training and sent home after the 1988 left knee injury which occurred at Fort Bragg.  The Veteran testified that he was sent to training again in two weeks, and was able to finish it with difficulty.  The Veteran reported that he fell and was unable to stand up or climb up due to his knee issues, that his left knee gave out regularly, and that his symptoms have been continuous since the 1988 knee injury.  The Veteran's spouse testified that they lacked the resources to get the Veteran medical attention for his left knee injury and treated it at home with hot soaks and bandages.    

The Board finds that the January 2011 VA examination and opinion is inadequate as the examiner failed to consider that the Veteran injured his knee at least four times between 1980 and 1992.  While the examiner stated that the Veteran injured his knee only once (in April 1988), and the June 1988 injury was an injury to the Veteran's left leg, this conclusion is contrary to service medical records, as discussed in detail above.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's service medical records and service personnel records should be obtained so that it can be ascertained whether the May 30, 1986, April 7, 1988, and June 6, 1988 left knee injuries occurred while the Veteran was on ACDUTRA or INDUCTRA with the Army Reserve.  (As it can already be ascertained from the record, the May 6, 1980 left knee injury occurred while the Veteran was in active service, and the June 1, 1988 left knee injury occurred while the Veteran was on ACDUTRA.)  This should include the records from the summer of 1988, when the Veteran had summer training at Camp Shelby, Mississippi, about two weeks following his June 1988 left knee injury.      

Also, the Veteran indicated during the April 2014 hearing that he went to the Family Health Center in or about 1992 to treat his knee when he was first able to do so.  The claims file does not contain records from the Family Health Center, and they should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers, including the Family Health Center as referenced by the Veteran during the Board hearing (hearing transcript, page 14), for treatment of a left knee disability.  Obtain any identified records.  If the records cannot be obtained, notify the Veteran and provide him the opportunity to submit the records.

2. Obtain all service medical records and service personnel records not yet associated with the claims file from May 1980 to February 1992, the period that the Veteran had service with the Army Reserve.

3. Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed left knee disability.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  The examiner should provide the following information:

Identify all left knee disabilities and opine whether is at least as likely as not (50 percent or greater probability) that each disability is the result of injury or disease incurred in or aggravated during the Veteran's active service, including any period of ACDUTRA or INACDUTRA. The examiner is also requested to reconcile the opinion with the January  2011 VA examiner's opinion.  A complete rationale for any opinion expressed must be provided.

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

